DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 7-10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayama et al. (US 2007/0292680, “Nakayama”) in view of Tsunokai et al. (JP 2013-10309 A, “Tsunokai”) in view of Mitobe et al. (US 2016/0187551, “Mitobe”).
Regarding claims 1, 4, 9, and 10, Nakayama teaches a liquid crystal display device comprising a polarizing plate comprising a polarizer (e.g., [0004], [0079] – [0081]) and a protective retardation film (which may be considered an amorphous film, e.g., polyolefin or norbornene films [0156], [0157]). Nakayama teaches that the protective film may be stretched (e.g., [0021], [0100]). Nakayama further teaches that the retardation or protective film for a polarizer may be made of, various materials, including cellulose polymer compounds or cyclic olefin compounds ([0156] – [0158]). Nakayama specifically teaches that the cellulose compounds may be cast as a multilayer film ([0345]) and that the film may include additional functional layers ([0345] – [0347]). Therefore, Nakayama is considered to teach the inclusion of additional layers in the protective retardation film and the inclusion of such additional layers into the retardation or protective film would have been obvious to one of ordinary skill in the art at the time of filing (e.g., [0345]). 
Regarding claim 2, Nakayama additionally teaches that the retardation for the protective film should be on the order of 20 to 100 nm for in plane retardation and 100 to 300 nm for thickness direction retardation (e.g., [0108], [0109]). 
Regarding claim 3, modified Nakayama additionally teaches that the alicyclic structure may be a hydrogenated product of a ring-opening of dicyclopentadiene (Tsunokai, e.g., [0009]).
Regarding claim 7, Nakayama additionally teaches that the protective film should have a tensile elastic modulus on the order of 2000 to 8000 MPa (thus reading on greater than 3000 MPa, Nakayama, [0102]). 
Regarding claim 8, modified Nakayama additionally teaches thicknesses for the films that read on the presently claimed requirements that the crystallizable polymer layer be at least 25% of the total thickness of the layered body. For example, the crystallizable film is described as being useful in thickness from 10 to 250 micrometers (Tsunokai, [0065]) and the optical film containing an amorphous polymer is described as being generally may be on the range of from 40 to 110 micrometers ([0352]). Therefore, for example, for a substrate (or layer containing crystallizable polymer) having a thickness of 200 micrometers and a surface sheet having a thickness of 100 micrometers, the substrate would be greater than 25% of the total thickness of the layer. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 12, modified Nakayama additionally teaches that the glass transition temperature of the crystallizable polymer may be between TcA-60 and TcA-10 (Tsunokai, [0014], [0061]; i.e., the glass transition temperature may fall in a range of less than the TcA by 10 to 60 degrees).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Tsunokai as applied to claim 1, above, and further in view of Youn et al. (US 2015/0092264, “Youn”).
Regarding claim 5, Nakayama teaches that it is known to include ultraviolet light absorbing compounds in the optical film (e.g., [0237], [0230]), however Nakayama does not specifically teach that the transmittance at 380 nm is 10% or less. In the same field of endeavor of optical films for use in liquid crystal displays ([0002]), Youn teaches that providing a protective film with a UV absorbent material in order to block light from 290 to 380 nm is advantageous in order to, among other advantages, prevent yellowing of the films in the display device (e.g., [0008], [0034], [0040], [0041], and teaching that such an absorbent is effective to provide a transmission of lower than 10% at a wavelength of 380 nm). It therefore would have been obvious to have included the absorbent material of Youn in order to prevent the transmission of light of wavelengths 290 to 380 nm through the film in order to prevent yellowing of the films in the display device (e.g., [0008], [0040], [0041]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Tsunokai as applied to claim 1, above, and further in view of Takahashi et al. (US 2010/0076396, “Takahashi”).
Regarding claim 6, modified Nakayama fails to specifically teach the vapor transmission qualities of the film, however, in the same field of endeavor of films for use in electronics, including liquid crystal displays ([0005], [0257]), Takahashi teaches to provide a laminate with a low moisture vapor transmission of less than 0.5 g/m^2*24hr in order to provide the film with excellent steam barrier properties (see Takahashi, [0186]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have reduced the moisture vapor transmission to below 0.5 g/m^2*24hr as such a moisture vapor transmission amount is known to provide excellent protection against moisture ([Takahashi, [0186]). 

Response to Arguments
Applicant’s arguments filed 1/18/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the film taught by Tsunokai would not have been obvious to have used in a layered body. The Examiner respectfully disagrees. As described in the body of the rejection, Nakayama teaches that the retardation or protective film for a polarizer may be made of various materials, including cellulose polymer compounds or cyclic olefin compounds ([0156] – [0158]). Nakayama specifically teaches that the cellulose compounds may be cast as a multilayer film ([0345]) and that the film may include additional functional layers ([0345] – [0347]). Therefore, Nakayama is considered to teach the inclusion of additional layers in the protective retardation film and the inclusion of such additional layers would have been obvious to one of ordinary skill in the art at the time of filing (e.g., [0345]). Tsunokai teaches a film having a crystallizable polymer containing an alicyclic structure (e.g., [0009], hydrogenated dicyclopentadiene ring-opening polymer) for use in a polarizing plate (e.g., [0066], describing that the film may be used as an optical film, particularly as a retardation film, a substrate film for a display device, or various other optical films for use in display devices). The Examiner therefore maintains that it would have been obvious to the ordinarily skilled artisan to have included the hydrogenated norbornene ring-open polymer film taught by Tsunokai as a substrate film for use with the film of Nakayama in order to provide the liquid crystal display of Nakayama with improved mechanical properties, heat resistance, chemical resistance, and processibility, as well as its excellent optical properties (Tsunokai, e.g., [0002], [0003], [0004], [0008]).
Therefore, claims 1-10 and 12 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782